Citation Nr: 0905162	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-21 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension, to 
include being secondary to the appellant's service-connected 
psychiatric disorder.

3.  Entitlement to service connection for coronary artery 
disease, to include being secondary to the appellant's 
service-connected psychiatric disorder.

4.  Entitlement to service connection for depression.

5.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Army from 
September 1969 to April 1972.  Included in the two and one 
half years of service was one year of duty in the Republic of 
Vietnam where the appellant earned the Combat Infantryman's 
Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September and 
December 2006 of the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska.  

The issues involving the heart and the psychiatric disorders 
are addressed in the REMAND portion of the decision below and 
they are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  VA audiological test results do show puretone thresholds, 
at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 decibels or 
greater; or auditory thresholds for at least three of the 
frequencies at 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test at less than 94 percent in 
each ear.

3.  Resolving all doubt in his favor, the appellant's current 
bilateral hearing loss is related to his period of active 
duty.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
appellant's bilateral hearing loss was incurred in or caused 
by the appellant's military service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with the issue on appeal given 
the favorable nature of the Board's decision on this issue.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2008), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a appellant's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

In the case of sensorineural hearing loss, service connection 
is granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The appellant's service records indicate that he served in 
the Republic of Vietnam where he received a Combat 
Infantryman's Badge (CIB).  He also worked with airplanes and 
helicopters and he received an Air Medal for said service.  
Because of his CIB and his involvement with airplanes and 
helicopters, the Board will give judicial notice to the fact 
that the appellant was repeatedly exposed to gunfire and loud 
noises during his military service.  The appellant avers that 
because of his exposure to rifle shots and exposure to loud 
noises produced by engines, he began losing his hearing in 
both ears.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

Even though hearing loss for VA purposes may not be 
demonstrated at separation, service connection for a current 
hearing loss disability can be established by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The appellant underwent a military enlistment discharge 
medical examination in March 1972.  An audiological 
examination was a part of that examination.  The results from 
that examination, measured in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5

10
LEFT
10
5
10

5

Speech recognition testing did not occur.  

Thirty-four years after military service, the appellant 
underwent a VA audiological examination.  In September 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
50
55
LEFT
15
20
25
45
50

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 percent in the left ear.

The VA examiner stated that since the appellant's service 
medical records showed "normal" hearing in service and that 
there were no complaints involving hearing loss during 
service, and because the appellant had exposure to loud 
noises, during and after service, the audiologist was unable 
to relate the condition to the appellant's service.

The results were forwarded to the RO, which in turn, denied 
the appellant's claim.  The appellant was notified of this 
action and to rebut the assertions made by the VA 
audiologist, he submitted a statement from a private 
audiologist.  The statement was dated August 2007, and the 
doctor of audiology stated that it was quite likely that the 
appellant's hearing loss was related to noise exposure he 
experienced while on active duty in the military.  

In determining whether evidence submitted by a appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's 
statements that he has proffered during the course of this 
appeal have not been contradictory.  Moreover, since the 
appellant filed his claim, his recitation of the symptoms 
produced by his bilateral hearing loss, and how long the 
condition has bothered him, has remained consistent.  The 
Board finds that the appellant's written evidence is 
credible, probative, and it adds weight to the overall claim.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.102 (2008); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail.").

Here the appellant has provided credible statements with 
respect to his hearing disability.  A VA audiologist has 
provided an opinion that the appellant's hearing loss is not 
related to his military service and must be related to post-
service noise exposure.  A private doctor of audiology has 
proffered an opposing opinion; i.e., that the appellant's 
hearing loss is the result of noise exposure incurred while 
he was in service.  With respect to the VA opinion, the Board 
finds the opinion deficient in that it does not provide 
supporting medical information that substantiates the 
assertions made, the audiologist relied on a finding of 
normal hearing for VA purposes on service separation 
examination in forming the opinion, and the examiner 
insinuated that the noise exposure that the appellant was 
exposed to after service was much more severe than the near-
daily rifle fire and other loud noises he was intensely 
exposed to in service.  Hence, the Board finds that the VA 
examiner's opinion is inconsistent with the appellant's 
actual service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179-80 (2005).  The Board will therefore rely on the 
appellant's statements and the private audiological report in 
order to resolve this matter.

In view of the foregoing, the Board finds that the evidence 
is, at least, in equipoise.  Accordingly, the benefit of the 
doubt in resolving the issue on appeal shall be given to the 
appellant, and therefore, service connection for bilateral 
hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  


REMAND

There are four other issues on appeal - entitlement to 
service connection for coronary artery disease and 
hypertension secondary to the appellant's service-connected 
PTSD, entitlement to service connection for depression, and 
entitlement to an increased evaluation for PTSD.  

In conjunction with the appellant's claim involving 
hypertension and coronary artery disease, the appellant 
underwent a VA examination in November 2006.  The examiner 
did review the appellant's claims folder prior to examining 
the appellant.  However, the claims folder indicates that the 
appellant has received treatment for his cardiac conditions 
from private medical providers.  There are records from 2004 
that clearly show this.  Nevertheless, the claims folder only 
contains the records from 2004.  It does not contain any 
records prior to that date nor does it contain more recent 
treatment records.  Although the examiner may have reviewed 
some of the records prior to the exam, he certainly did not 
review all of the records, which is clearly contrary to case 
law or more specifically contrary to the Court's 
pronouncements in Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Additionally, when the appellant was examined in November 
2006, he was not examined by a medical doctor.  Instead, he 
was examined by a physician's assistant who may or may not be 
a cardiology specialist.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  Fulfillment of that duty includes conducting a 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment.  Without 
a review of prior medical treatment, the examination could be 
considered defective and the conclusions reached by the 
examiner conducting that exam may not be fully informed 
conclusions.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
see also 38 C.F.R. § 4.2 (2008) ("if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes"); 38 C.F.R. § 4.10 (2008).  The Board thus 
believes that another cardiology examination should be 
performed prior to the Board making a decision on the merits 
of the appellant's claim.  A new examination will provide the 
Board with a basis to either agree or refute the appellant's 
various assertions, and will provide the VA with a more 
complete picture of the appellant's claimed disorders and 
disabilities.

The appellant further contends that he not only suffers from 
PTSD but he also experiences depression.  It is not clear 
from the record whether the claimed depression is a separate 
and distinct condition or whether it is but a symptom or 
manifestation of his service-connected PTSD.  Because the 
scant medical evidence is somewhat vague and ambiguous with 
respect to these two issues, the Board believes that the 
claim should also be returned to the RO/AMC so that a 
psychiatric examination may be performed to resolve whether 
the appellant now suffers from depression and PTSD, or just 
PTSD with depressive symptoms.  Thus, these issues are also 
remanded.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:


1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2004 for any psychiatric 
disorder, hypertension, and coronary 
artery disease, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2008).

2.  The appellant should be scheduled for 
psychiatric and cardiology examinations 
at a VA facility located near the 
appellant's residence.  The examinations 
must be conducted by a physician; i.e., 
not a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera, to assess the etiology, 
severity, and scope of the appellant's 
claimed disorders.  Each examiner should 
be provided a copy of this remand 
together with the appellant's entire 
claims folder, and the appropriate 
examiner is asked to indicate whether he 
or she has reviewed the claims folder.  
All appropriate tests should be 
conducted.



a.  Psychiatric Examination.

The examiner is asked to express an 
opinion concerning whether the appellant 
suffers from any other psychiatric 
disorder besides PTSD, and the etiology 
of any found mental disorder (not to 
include PTSD).  The examiner is asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
any in-service condition or whether such 
a disorder was caused by or aggravated by 
his military service.  If these matters 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.

Additionally, the examiner should 
determine the extent and severity of the 
service-connected PTSD.  Said doctor 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, and he/she should identify 
what symptoms the appellant currently 
manifests, or has manifested in the 
recent past, that are attributable to his 
service-connected PTSD. 

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

b.  Cardiology Examination.  

With respect to the issues involving 
coronary artery disease and hypertension, 
the examiner is asked to express an 
opinion concerning the etiology of the 
claimed disorders.  The examiner is asked 
to state whether it is at least as likely 
as not that any such disorder is related 
to any in-service disease or injury or to 
a service-connected disorder.  If these 
matters cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims now on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


